UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6948


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

FRANCISCO CURBELO, a/k/a Murando,

                  Defendant - Appellant.



                              No. 09-7361


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

FRANCISCO CURBELO,

                  Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:99-cr-00109-GCM-DCK-1; 3:09-cv-00150-
GCM)


Submitted:    September 29, 2009            Decided:   October 8, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Francisco Curbelo, Appellant Pro Se.        Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Francisco Curbelo seeks to appeal the district court’s

orders   denying       relief       on    his     28    U.S.C.A.      § 2255     (West     Supp.

2009) motion and denying his motion for bail.                               The orders are

not    appealable          unless    a    circuit       justice      or    judge    issues    a

certificate of appealability.                   28 U.S.C. § 2253(c)(1) (2006).                 A

certificate       of        appealability           will       not     issue       absent     “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.     § 2253(c)(2)            (2006).         A    prisoner     satisfies        this

standard    by    demonstrating            that     reasonable        jurists      would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                 Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).         We     have    independently            reviewed     the     record    and

conclude       that    Curbelo       has     not       made    the    requisite      showing.

Accordingly,          we     deny    certificates             of     appealability,         deny

Curbelo’s      motions       to     appoint       counsel      and    to   supplement        the

record, and dismiss the appeals.                       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                    DISMISSED

                                                3